DETAILED ACTION
This action is responsive to the following communications: the Application filed on Dec. 26, 2019.
Claims 1-12 are presented for Examination. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, recited limitations “said cast windings " in line 8 has lack of antecedent basis.
In claim 4 recites the limitations of “said cast winding into an arced helical coil shape” renders the claim vague and indefinite. Because it is not clear which method steps in claim 1 referred?
In claim 8, recited limitations “cross section as a function of a longitudinal position of said at least one turn” renders the claim indefinite as it fails to point out the cross section of what.
Since the independent claim 1 is rejected under 35 U.S.C. 112(b) and hence the dependents claim of 1 are also rejected under 35 U.S.C. 112(b).

Claim rejection under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanders et al (US 20040207503)
Regarding claim 1. Flanders et al disclose that a method for manufacturing an inductor (Fig. 6-7), comprising the steps of:
casting a cast winding (Fig.6), said cast winding comprising an inner cavity (Fig. 6: space between 107 and 118); 
inserting a first inductor core subsection (Fig. 7: top above 118) into the inner cavity of said cast winding;
inserting a second inductor core subsection (Fig. 7: bottom 118) into the inner cavity of said cast winding; 
and mechanically coupling (Fig. 6: by 105 and 104) said first inductor core subsection to said second inductor core subsection to form an inductor core wound by said cast windings ([0050]-[0051]).
Regarding claim 2. Flanders et al disclose that said step of mechanically coupling further comprising the step of:
forming said first inductor core subsection and said second inductor core
 subsection into elements of a torpid shaped inductor core (Fig. 6-7).
Regarding claim 3. Flanders et al disclose that the step of:
deforming said cast winding to physically allow said step of inserting said first inductor core subsection into the inner cavity (Fig.6).
  Regarding claim 4. Flanders et al disclose that the step of:
deforming said cast winding into an arced helical coil shape after said step of inserting (Fig. 6: 102).
  Regarding claim 8. Flanders et al disclose that the step of:
forming at least one turn of said cast winding into a shape, said shape comprising a non-uniform cross-section as a function of a longitudinal position of said at least one turn (Fig.6). 
Regarding claim 9. Flanders et al disclose that the steps of:
forming a first radial cross-section area across a first section of a turn of said cast winding(Fig. 7: top above 118); and forming a second radial cross-section area across a second section of said turn of said cast winding, said first radial cross-section area at least ten percent larger than said second radial cross-section area(Fig. 7: bottom  118)  .

Regarding claim 12. Flanders et al disclose that the step of:
coating at least a portion of a surface area of said cast winding with at least one 
of: copper, silver, and gold ([0068]).
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Flanders et al (US 20040207503) in view of Nakao et al. (US 20040187965).

Regarding claim 5. Flanders et al fail to teach but Nakao et al teach that the step of:
pouring at least one of molten aluminum and an aluminum alloy into a mold (claim 5). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add a step  in Flanders et al’s system, using the teaching of  Nakao et al, in order to  achieve an improved bonding between the cast-in insert and an aluminum alloy forming a base structure. (e.g. see Nakao et al. para.[0080]).
Regarding claim 6. Flanders et al teach that the step of:
forming at least a portion of said cast winding into a helical shape (Fig. 6). 
 Regarding claim 7. Flanders et al disclose that the step of:
forming at least a portion of said cast winding into an arced helical shape (Fig.6:101). 

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846